UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-1926



In Re: IDA M. JACKSON,

                                                       Petitioner.



         On Petition for Writ of Mandamus.   (CA-01-96-S)


Submitted:   September 20, 2001      Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ida M. Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ida Jackson petitions this court for a writ of mandamus to

compel the filing of notices of appeal she submitted in May 2001 in

Jackson v. Metwest Mortgage Servs., Inc., No. S-01-96 (D. Md.).

Review of the pertinent docket sheets demonstrates that the dis-

trict court accepted for filing Jackson’s notices of appeal on May

3 and May 17, 2001, the appeals were docketed in this court as case

no. 01-1663, and, following notice sent to the address provided by

Jackson in her notices of appeal, were dismissed pursuant to Fed.

R. App. P. 45 on August 2, 2001.*     Hence, Jackson’s petition for

mandamus relief is moot.    Accordingly, although we grant leave to

proceed in forma pauperis, we deny Jackson's petition for writ of

mandamus.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    PETITION DENIED




     *
       While we note a discrepancy between the address Jackson
provided the court in her notices of appeal and the address she
provided in her mandamus petition, which may explain her failure to
properly pursue her appeal, the burden is on Jackson to keep the
court apprised of any change in her address. While Jackson could
file a motion to reopen her appeal, we express no opinion as to
whether such motion would be granted.


                                  2